DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 6/3/22 is acknowledged.  The traversal is on the grounds that the cited reference does not teach all of the limitations of Claim 1.  This is not found persuasive because the l cited reference US 2014/0030885 to Liu et al. teaches all of the limitations as recited below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0030885 to Liu et al.
Regarding Claim 1, Liu et al. teaches a patterning method of a film, comprising:
providing a film (104) comprising a first surface;
forming n etching barrier layers (105, 108) on the first surface of the film, wherein n is an integer larger than or equal to 2; and
performing n etching processes on the film to form a recessed structure on the first surface using the n etching barrier layers as masks, wherein the recessed structure comprises n kinds of bottom surfaces respectively having n kinds of depths different from each other (112a, 113), each of the depths is a distance from a respective bottom surface of the n bottom surfaces to the first surface in a direction perpendicular to the film, wherein
two adjacent etching processes of the n etching processes comprise a previous etching process and a subsequent etching process, and after the previous etching process is completed, a part of the n etching barrier layers is removed to form a mask for the subsequent etching process; and
after the previous etching process is completed, a material of the part of the n etching barrier layers which is removed is at least partially different from a material of the mask of the subsequent etching process (Paragraphs 30-46, Figures 1A-2G).

Regarding Claim 2, Liu et al. teaches the n etching barrier layers comprise two adjacent etching barrier layers, the two adjacent etching barrier layers are stacked and comprise an etching barrier layer close to the film and an etching barrier layer away from the film,
an orthographic projection of a part of the etching barrier layer away from the film on the film overlaps with the an orthographic projection of the etching barrier layer close to the film on the film, and an orthographic projection of another part of the etching barrier layer away from the film on the film does not overlap with the orthographic projection of the etching barrier layer close to the film on the film; and
the part of the n etching barrier layers which is removed after the previous etching process is completed is the etching barrier layer away from the film (Figures 1A-2G).
Regarding Claim 6, Liu et al. teaches materials of the two adjacent etching barrier layers of the n etching barrier layers are different from each other (Paragraphs 30-46).

Regarding Claim 7, Liu et al. teaches materials of the n etching barrier layers are all different from each other (Paragraphs 30-46).

Regarding Claim 8, Liu et al. teaches during the subsequent etching process, the bottom surface formed before the subsequent etching process is further etched (Figures 1A-2G).

Regarding Claim 9, Liu et al. teaches a cross-sectional shape of the recessed structure in the direction perpendicular to the film comprises a stepped shape (Figures 1A-2G).

Regarding Claim 11, Liu et al. teaches a material of each of the n etching barrier layers comprises metal or metal oxide (Paragraphs 30-46).

Regarding Claim 13, Liu et al. teaches forming the n etching barrier layers comprises:
forming a first etching barrier material layer covering the film on the film, and performing a first patterning process on the first etching barrier material layer to form a first etching barrier layer; and
forming an nth etching barrier material layer covering an (n-1)th etching barrier layer on a side, away from the film, of the (n-1)th etching barrier layer, and performing an nth patterning process on the nth etching barrier material layer to form an nth etching barrier layer (Figures 1A-2G).

Regarding Claim 14, Liu et al. teaches forming each of the n etching barrier layers comprises:
forming an etching barrier material layer;
forming a photoresist layer on the etching barrier material layer;
performing a photolithography process on the etching barrier material layer using the photoresist layer to form the respective etching barrier layer of the n etching barrier layers; and removing the photoresist layer (Paragraphs 30-46).

Regarding Claim 15, Liu et al. teaches before performing the n etching processes on the film, forming an anti-etching film covering a second surface of the film, wherein the second surface is opposite to the first surface (Figures 1A-2G).

Regarding Claim 20, Liu et al. teaches the n etching barrier layers are stacked in the direction perpendicular to the film (Figures 1A-2G).

Claims 1-3, 6-9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,472,240 to Kameyama.
Regarding Claim 1, Kateyama teaches a patterning method of a film, comprising:
providing a film (101) comprising a first surface;
forming n etching barrier layers (102, 105) on the first surface of the film, wherein n is an integer larger than or equal to 2; and
performing n etching processes on the film to form a recessed structure on the first surface using the n etching barrier layers as masks, wherein the recessed structure comprises n kinds of bottom surfaces respectively having n kinds of depths different from each other, each of the depths is a distance from a respective bottom surface of the n bottom surfaces to the first surface in a direction perpendicular to the film, wherein
two adjacent etching processes of the n etching processes comprise a previous etching process and a subsequent etching process, and after the previous etching process is completed, a part of the n etching barrier layers is removed to form a mask for the subsequent etching process (Fig 4C-4D); and
after the previous etching process is completed, a material of the part of the n etching barrier layers which is removed is at least partially different from a material of the mask of the subsequent etching process (Col. 3, Lines 29-68).

Regarding Claim 2, Kameyama teaches the n etching barrier layers comprise two adjacent etching barrier layers, the two adjacent etching barrier layers are stacked and comprise an etching barrier layer close to the film and an etching barrier layer away from the film,
an orthographic projection of a part of the etching barrier layer away from the film on the film overlaps with the an orthographic projection of the etching barrier layer close to the film on the film (Fig 4C), and an orthographic projection of another part of the etching barrier layer away from the film on the film does not overlap with the orthographic projection of the etching barrier layer close to the film on the film; and
the part of the n etching barrier layers which is removed after the previous etching process is completed is the etching barrier layer away from the film (Fig 4C-4D).

Regarding Claim 3, Kameyama teaches the etching barrier away from the film covers an upper and intersecting side surface of the etching barrier close to the film (Figure 4C).
Regarding Claim 6, Kameyama teaches materials of the two adjacent etching barrier layers of the n etching barrier layers are different from each other (Col. 3, Lines 29-68).

Regarding Claim 7, Kameyama teaches materials of the n etching barrier layers are all different from each other (Col. 3, Lines 29-68).

Regarding Claim 8, Kameyama teaches during the subsequent etching process, the bottom surface formed before the subsequent etching process is further etched (Figures 4D-4F).

Regarding Claim 9, Kameyama teaches a cross-sectional shape of the recessed structure in the direction perpendicular to the film comprises a stepped shape (Figure 4F).

Regarding Claim 11, Kameyama. teaches a material of each of the n etching barrier layers comprises metal or metal oxide (Col. 3, Lines 29-68).

Regarding Claim 20, Kameyama teaches the n etching barrier layers are stacked in the direction perpendicular to the film (Figures 4C-4D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030885 to Liu et al. in view of US 2007/0161226 to Dalton et al.
Regarding Claim 10, Liu et al. teaches the method of the invention substantially as claimed, but does not expressly teach wet etching. However, Dalton et al. teaches wet or dry etching may be used for an organosilicate dielectric (Paragraph 58). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to wet or dry etching to pattern an organosilicate dielectric in the method of Liu et al. with predictable results. 
Regarding Claim 16, Liu et al. teaches the method of the invention substantially as claimed, but does not expressly teach the film is a glass substrate. However, Liu et al. teaches organosilicate dielectric material (Paragraph 32) and organosilicate glass is a well-known organosilicate dielectric in the semiconductor fabrication art. For example, Dalton et al teaches organosilicate glass (Paragraph 58). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use an organosilicate glass in order to form an organosilicate dielectric layer in the method of Liu et al. with predictable results. 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030885 to Liu et al. in view of US 2003/0157770 to Chu et al.
Regarding Claim 12, Liu et al. teaches after the previous etching is completed, a etching method is used to remove the nitride part of the n etching barrier layers (Paragraphs 30-46) but does not expressly teach wet etching. However, Chu et al. teaches wet etching may be used for nitride layer (40) removal in the presence of an oxide (Paragraph 20). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use wet etching to remove nitride in the presence of oxide the method of Liu et al. with predictable results. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716